 644 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D Manor Care
ŠRuxton, M
D, LLC
 d/b/a Manor
Care 
Health Services
 and
 1199 SEIU
, United 
Healthcare Workers East
.  Case 05
ŒRCŒ108090 April 
30, 2015
 DECISION AND DIRECTI
ON OF 
 SECOND ELECTION
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The National Labor Relations Board, by a three
-member panel, has considered objections to an election 
held August 7, 2013,
1 and the hearing officer
™s report 
recommending disposition of them.  The elec
tion was 
conducted pursuant to a Stipulated Election Agreement.  

The tally of ballots shows 28 ballots for and 33 against 

the Petitioner.  The Board has reviewed the record in 
light of the exceptions and briefs and has adopted the 
hearing officer
™s finding
s and recommendations
2 only to 
the extent consistent with this
 Decision
 and Dire
c-tion
 of Second
 Election
. On June 24, the Employer approved a 
ﬁmarket adjus
t-ment
ﬂ wage increase for its 65 
geriatric 
nursing 
assistants 
(GNAs), the employees the Union seeks to
 represent.  By 
June 25, the Employer had notified at least 25 GNAs that 
they would receive an unspecified wage rate increase 

under the market adjustment.  On June 26, the Union 
filed a petition to represent the GNAs.  Beginning on 
July 7, the Employer dis
tributed to each GNA an ind
i-vidualized letter informing her of the specific increase in 
her hourly wage rate.  Around the same time, the E
m-ployer also informed 11 GNAs that they would receive a 

lump
-sum bonus payment instead of an hourly wage rate 
increase
 because their hourly wage rate was already 
above the market wage rate.  On July 10, the Employer 

included in each GNA
™s paycheck the specific amount of 
the wage increase or lump
-sum bonus payment that, only 
days earlier, the Employer had notified each emp
loyee 
that he or she would receive.
 The hearing officer found that the Employer
™s an-nouncement of the wage increase to GNAs was not o
b-jectionable because it occurred before the critical period, 

which commenced on June 26, when the Union filed its 
represent
ation petition.  Because the announcement pr
e-dated the petition, the hearing officer found that the E
m-ployer
™s payment of the wage increase during the critical 
period was not objectionable.  
 1 All dates are in 2013
, unless otherwise indicated.
 2 Because we sustain the Union™s Objections 2 and 3, we find it u
n-
necessary to pass on the Union™s Objections 4 and 5.  In the
 absence of 
exceptions, we adopt pro forma the hearing officer™s recommendation 
to overrule Objection 6.
 In its exceptions, the Union contends that a significant 
number 
of GNAs were informed about the wage increase 
on or after July 7, when they received their individua
l-ized letters from the Employer.  Although it is unclear 
whether the Employer notified all 65 GNAs prior to June 

26 that they would receive an unspecified w
age increase, 
it is undisputed that, during the critical period, the E
m-ployer distributed a letter to each GNA announcing the 

precise amount of the wage rate increase that each would 
receive.  It was also during the critical period that the 
Employer first 
announced to 11 of its GNAs that they 

would be receiving a lump
-sum bonus payment.  Finally, 
it was during the critical period that the Employer first 
issued each GNA a paycheck that included either the 

wage increase or lump
-sum bonus payment.
 For these re
asons we find, contrary to the hearing o
f-ficer and our dissenting colleague, that the Employer 
engaged in objectionable conduct 
by announcing to 
GNAs during the critical period the amount of their hou
r-ly wage increase or that they would be receiving a lump
-sum bonus payment.
3  We similarly find objectionable 
the Employer
™s subsequent issuance during the critical 
period of paychecks reflecting those payments.
4  See 
Catalina Yachts
, 250 NLRB 283, 291 (1980) (setting 
aside election based, in part, on employer
™s wage i
n-crease that went into effect prior to the filing of a repr
e-sentation petition, but first appeared in employees
™ paychecks during the critical period); see also 
Desert 

Aggregates
, 340 NLRB 289, 290 fn. 5 (2003) (wage i
n-crease that first appeared in
 employees
™ paychecks du
r-ing the critical period was objectionable 
ﬁgrant of ben
e-fits during the critical period,
ﬂ even though it was a
n-nounced before the critical period).
5  
We therefore su
s-3 Even if, as our colleague contends, the Employer determined the 
amount of each employee™s wage increase before the petition was filed, 
it did not inf
orm employees of those amounts until the critical period.  
Moreover, the Employer did not announce that GNAs with wages 

above the market rate would receive lump
-sum bonuses
Šlet alone the 
amount of the bonuses
Šuntil after the petition was filed.  The timing
 of these events had a reasonable tendency to interfere with employees™ 

freedom of choice in the election.
 4 Kokomo Tube Co.
, 280 NLRB 357, 358 fn. 8 (1986), relied on by 
the hearing officer and the Employer, is distinguishable.  In that case, 

the Board 
found that an across
-the
-board 25
-cent ﬁmeritﬂ wage increase 
that was announced and became effective prior to the critical period 

was not objectionable, even though employees did not receive 
paychecks reflecting the 25
-cent increase until after the petitio
n was 
filed.  Here, the Employer did not announce the amount of the wage 
increase or lump
-sum bonus until after the filing of the representation 
petition.  Therefore, unlike the paychecks issued in 
Kokomo Tube
, the 
paychecks issued by the Employer in this 
case reflected changes not 
announced before the start of the critical period.
 5 Our colleague asserts that our reliance on 
Catalina Yachts 
is unpe
r-suasive because the Board affirmed the judge™s finding in that case 
without discussion and the Board™s findin
g must be considered impli
c-362 NLRB No. 68
                                                                                                    MANORCARE HEALTH SER
VICES
 645 tain the Union
™s Objections 2 and 3, set aside the ele
c-tion, and 
direct a second election.
 [Direction 
of Second Election
 omitted from public
a-tion.]
  MEMBER 
MISCIMARRA
, concurring in part and dissenting in 
part.
 This case involves two types of allegedly objectionable 
employer conduct that occurred prior to a representati
on election.  First, before the election petition was filed, the 
Employer announced wage increases, and the increases 
were also effective prepetition, but employees were a
d-vised of specific increase amounts after the petition was 
filed.  Second, after 
 the
 election petition 
 was filed,
  the 
 itly overruled by 
Kokomo Tube Co.
, discussed above.  In 
Catalina 
Yachts
, the employer announced an across
-the
-board wage increase on 
June 13, 
2 days before the filing of the petition, which was effective 
retroactively to cover th
e June 3
Œ10 pay period.  250 NLRB at 284.  
The judge found that the ﬁfirst appearance of the wage increase in the 
pay checksﬂ during the critical period constituted grounds for overtur
n-
ing the election.  Id. at 291.
 Contrary to our colleague, although the 
Board found it unnecessary 
to pass on or adopt the judge™s finding on another issue in that case, the 
Board adopted the judge™s finding that the appearance of the wage 
increase in employees™ paychecks constituted objectionable conduct.  
Id. at 283.  In add
ition, the Board™s finding in 
Catalina Yachts 
was not 
implicitly overruled by 
Kokomo Tube Co.
 because there is no indication 
that the amount of the wage increase was announced prior to the critical 

period.  Our colleague contends that when the Employer ann
ounced the 
wage increase amount is immaterial.  Notably, it was not immaterial to 
the Board in 
Kokomo Tube Co.
, which found that the 25
-cent wage 
increases in that case were not objectionable because, ﬁwhile the e
m-
ployees received the increases during the 
critical period, the increases 

were both 
announced
 and effective before that period.ﬂ  280 NLRB at 
358 fn. 8 (emphasis added).  In any event, we disagree with our co
l-league™s assertion that there is no objective interference with employee 

free choice when 
an employer announces the amount of a wage i
n-
crease during the critical period.  In that situation, the employees will 

reasonably understand the employer™s announcement as demonstrating 
that ﬁthe source of benefits now conferred is also the source from whi
ch 
future benefits must flow and which may dry up if it is not obliged.ﬂ  

NLRB v. Exchange Parts Co.
, 375 U.S. 405, 409 (1964).  This is so 
whether individual employees are pleased or displeased by the amount 
of the wage increase.
 Our colleague correctly n
otes that 
Desert Aggregates
, supra, 
in-
volved an unfair labor practice allegation, not an election objection.  

Nonetheless, in that case, the Board found that the judge ﬁproperly 
treatedﬂ the wage increase, which the employer announced prior to the 
filing o
f the petition but added to the employee™s paycheck after the 
petition had been filed, as ﬁa grant of benefits during the critical per
i-od.ﬂ  340 NLRB at 290 fn. 3.  Unlike 
Kokomo Tube Co.
, in 
Desert 
Aggregates
, the employee™s paycheck contained a larger wa
ge increase 
than the employer announced before the filing of the petition.  340 
NLRB at 290.
 Employer gave employees a comparison of wages between 
their facility and nearby unionized facilities.  Like the hea
r-
ing officer, I would find that the wage increases do not wa
r-rant overturning the election because they
 were both a
n-nounced and effective prior to the 
ﬁcritical period,
ﬂ which 
commences with the filing of the election petition.  
Ideal 
Electric & Mfg
. Co.
, 134 NLRB 1275 (1961).  As to the 
critical
-period wage comparisons, however, I disagree with 
the hearing
 officer, who overruled the Union
™s objections to 
that comparison.  I believe the Employer
™s postpetition 
wage comparisons, which reflected increases given with the 

intention of affecting the election, constituted objectionable 
conduct that reasonably tend
ed to interfere with employees
™ freedom of choice.  
 1.  
The Wage Increase
.  The Union
™s Objections 2 and 
3 allege that the Employer improperly announced and 
implemented a wage increase during
 the critical period
Ši.e., between the filing of the petition an
d the election.  I 
believe this issue is governed by black
-letter Board law.  
It is well established that a party
™s actions 
before
 an ele
c-tion petition is filed do not warrant overturning an ele
c-tion even if the actions would otherwise be objectionable 

bec
ause the filing of the petition starts what the Board 

considers the 
ﬁcritical period.
ﬂ  Ideal Electric & Mfg
., supra.  In the instant case, wage increases that the hea
r-ing officer effectively found were motivated by a desire 
to influence the election
1 were
 announced and effective 
(retroactively) prior to the petition.  This same issue was 
presented in 
Kokomo Tube Co.
, 280 NLRB 357 (1986), 
where 
ﬁthe wage increase was both announced and effe
c-tive before the petition was filed,
ﬂ and where the Board 
held that 
under the longstanding 
Ideal Electric
 rule, the 
increase could not serve as a basis to set aside the ele
c-
tion.  Id. at 358.  The Board in 
Kokomo Tube
 also held 
that the postpetition 
implementation
 of a wage increase 
both announced and effective prepetition
Ši.e., the i
n-crease first shows up in paychecks issued during the cri
t-ical period
Šdoes not convert the increase into postpet
i-tion conduct.  Id. at 358 fn. 8.  Therefore, I disagree with 
my colleagues
™ finding that the wage increases were 
converted into 
ﬁcritical period
ﬂ conduct merely because, 
after the petition was filed, employees learned of their 
 1 Although the hearing officer recognized that the lawfulness of the 
wage increase was not at issue in this election
 objections case, he 
found, and I agree, that t
he Employer ﬁfailed to provide sufficient ev
i-dence that the [increase] was for legitimate business reasons unrelated 
to the Union™s activities.ﬂ
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 646 individual increase amounts.  It is undisputed that each 
 employee
™s  wage 
 increase 
  comported 
  with 
 the 
amount the Employer had determined 
before
 the petition 
was filed.
2         2 My colleagues erroneously rely on 
Desert Aggregates
, 340 NLRB 
289 (2003), involving postpetition
 implementation of a wage increase 
announced prepetition, in which the Board stated in a footnote that ﬁthe 
judge properly treated the wage increase as a grant of benefits during 
the critical period, and no party argues to the contrary.ﬂ  340 NLRB at 

290 f
n. 5.  Citing this footnote, my colleagues characterize 
Desert 
Aggregates
 as standing for the proposition that a wage increase that 
first appears in paychecks issued during the critical period is an ﬁobje
c-tionableﬂ grant of benefits, even though the increa
se was announced 
before the critical period.  If 
Desert Aggregates
 stood for that propos
i-tion, it would squarely contradict the Board™s holding in 
Kokomo Tube
.  But 
Desert Aggregates
 does not stand for that proposition because the 
Board™s remarks in f
n.
 5 
were merely dicta.  In 
Desert Aggregates
, it 
was not relevant whether the wage increase was deemed to occur du
r-ing the critical period because the Board was not considering whether 
the increase warranted a rerun election.  Rather, 
Desert Aggregates
 involve
d an allegation that the increase was an unfair labor practice, 
which does not turn on whether the increase constituted prepetition or 

postpetition conduct.  See, e.g., 
Hampton Inn NY
ŠJFK Airport
, 348 
NLRB 16, 17 (2006).
  Consequently, the ﬁcritical periodﬂ reference in 
Desert Aggregates
 was mere dictum, which means it has no precede
n-
tial value.  See 
Best Life Assurance Co. 
of California 
v. Commissioner
, 281 F.3d 828, 834 (9
th Cir. 2002) (ﬁ[D]ictum [is] a statement . . . 
that is 
unnecessary to the decision in the case and therefore not precede
n-
tial.ﬂ).  Moreover, as 
Desert Aggregates
 itself stated, 
no party took 
issue
 with the judge™s reference to the wage increase as critical
-period 
conduct.  Therefore, this issue was not
 even raised in 
Desert Aggr
e-gates
 for review by the Board, which independently renders it nonpre
c-edential.  See, e.g., 
Trump Marina Casino Resort
, 354 NLRB 1027, 
1027 fn. 2 (2009), affd. 355 NLRB 585 (2010), enfd. mem. 435 Fed. 
Appx. 1 (D.C. Cir. 2011); 
ESI, Inc.
, 296 NLRB 1319, 1319 fn. 3 
(1989).
 The other case on which the majority relies, 
Catalina Yachts
, 250 
NLRB 283 (1980), is also unpersuasive in my view.  There, the Board 
summarily affirmed, without discussion, the judge™s finding (id. at 291) 
that t
he election should be overturned based on several actions by the 
employer, including a wage increase announced before the critical 
period that first appeared in employees™ paychecks during the critical 
period.  One cannot determine from the decision whethe
r this finding 
was before the Board on exceptions, but this finding not only was co
m-pletely unexplained, it was unnecessary to the result (because other 
objectionable conduct necessitated setting aside the election regardless 
of the wage increase) and this
 aspect of 
Catalina Yachts
 must be co
n-
sidered implicitly overruled by 
Kokomo Tube
.  Moreover, it appears 
that the prepetition
-wage increase in 
Catalina Yachts
 may have been 
reaffirmed at a second meeting, which took place 
after 
the petition was 
filed, and 
this could independently support the outcome in that case.  
See 250 NLRB at 285.
 The majority says that 
Catalina Yachts
 was not implicitly overruled 
by 
Kokomo Tube
 because, in 
Kokomo Tube
, the fact of an increase 
and
 the amount were announced prepetition, 
and the majority reasons that, 
in 
Catalina Yachts
, ﬁthere is no indication that the amount of the wage 
increase was announced prior to the critical period.ﬂ  I believe this 
distinction is immaterial, which explains why the judge in 
Catalina 
Yachts
 did not 
even address when the 
amount
 of the increase was 
communicated.  The immaterial nature of this distinction is also su
g-
gested by our cases holding that an objective standard governs whether 
particular conduct should be deemed objectionable. See, e.g., 
Cam-bri
dge Tool & Mfg. Co.
, 316 NLRB 716 (1995).  Communicating the 
2.  
Dissemination of the Wage Comparisons
.  Obje
c-tions 4 and 5 challenge 
the 
Employer
™s presentations that 
compared the starting wage rate for Ruxton employees to 
the lower starting wage rates for 
union
 represented e
m-ployees at nearby facilities.  The wage rates depicted for 
Ruxton
™s bargaining
 unit employees included the wage 
increases announced 
1 day before the petition was filed 
(as described in 
part 1 above).  As the hearing officer 
found, the record contains no cr
edible evidence of any 
business purpose for the wage increases unrelated to the 

Union
™s organizing campaign.
3 It is entirely lawful and unobjectionable for an e
m-ployer to compare the wages and benefits received by its 

represented employees with those recei
ved by its unre
p-resented employees.  See, e.g., 
Suburban Journals
 of 
Greater St. Louis
, L.L.C., 
343 NLRB 157, 159 (2004); 
TCI Cablevision of Washington
, 329 NLRB 700, 700 

(1999); 
Viacom Cablevision
, 267 NLRB 1141, 1141
Œ1142 (1983).  In this case, however, 
the wage compar
i-son 
included the upward adjustment
 described above, as 
to which the hearing officer found insufficient evidence 
that it resulted from 
ﬁlegitimate business reasons unrela
t-ed to the Union
™s activities.
ﬂ4  Moreover, as noted above, 
the wage co
mparison undisputedly was presented during 
the 
ﬁcritical period.
ﬂ5  On these facts, I find that the crit
i-cal-period wage comparisons encompassed by Obje
c-fact of an increase clearly tends to interfere with the exercise of free 
choice by 
all
 unit employees.  However, one cannot objectively dete
r-mine possible interference with free choice when only 
the 
amount
 of a 
previously announced increase is communicated during the critical 

period, because this would depend on each employee™s subjective e
x-
pectations.  Employees who are pleased by the increase amount may be 
influenced to vote in the employer™s fa
vor; yet others who subjectively 
expected a greater increase amount may be disappointed and, therefore, 
may vote against the employer.  Thus, our cases properly turn on 
whether and when the 
fact
 of a particular increase is communicated.   
 3 The Employer™s
 divisional human resources director, John Kolesar, 
testified at the hearing.  The hearing officer found that, although Kol
e-sar was ﬁideally situatedﬂ to provide testimony regarding business 
reasons responsible for the wage increases, he ﬁdid not provide t
hat 
testimony.ﬂ  The hearing officer credited Kolesar™s testimony ﬁconcer
n-
ing the 
general
 purposes served by MAWAs [market analysis wage 
adjustments] and the Employer™s 
general
 processes used in determining 
whether to conduct a wage analysis, and whether t
o propose a MAWAﬂ 
(emphasis added).  He did not extend his credibility finding, however, 
to ﬁ[s]pecific aspects of Kolesar™s testimony regarding particular 
MAWAs,ﬂ including the one upon which the increase announced the 
day before petition
 filing was based
.   4 Although not a basis for my reasoning in the instant case, the 
Board found that the Employer implemented wage increases with the 

intention of influencing an election at another of its facilities being 
organized by an SEIU local.  
ManorCare Health Ser
vices
ŒEaston
, 356 
NLRB 
202, 202, 222
Œ223
 (2010). 
 5 Under 
Dresser Industries,
 242 NLRB 74, 74 (1979), the Board 
may consider precritical
-period conduct that ﬁadds meaning and dime
n-
sion to related postpetition conduct.ﬂ
                                                                                                                                 MANORCARE HEALTH SER
VICES
 647 tions 4 and 5 were objectionable and reasonably tended 
to interfere with employees
™ freedom of choice. 
  For the above reasons, I concur in part and dissent in 
part from my colleagues
™ decision.
   